 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MONTANO N.,

 9                             Plaintiff,                   Case No. C19-1798-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his applications for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in assessing the medical evidence. (Dkt. # 10 at 1.) As discussed below, the Court AFFIRMS the
17
     Commissioner’s final decision and DISMISSES the case with prejudice.
18
                                            II.   BACKGROUND
19
            Plaintiff was born in 1974, has a high school diploma or GED, and has worked as a
20
     stocker, restaurant cook and dishwasher, and pest exterminator. AR at 110, 396-406, 409.
21
     Plaintiff was last gainfully employed in July 2008. Id. at 408.
22

23




     ORDER - 1
 1             In April 2016, Plaintiff applied for benefits, alleging disability as of May 31, 2008.1 AR

 2   at 358-79. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 251-66, 269-84. After the ALJ conducted hearings in February, May,

 4   and September 2018 (id. at 78-143), the ALJ issued a decision finding Plaintiff not disabled. Id.

 5   at 15-30. As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

 6   Commissioner’s final decision. Id. at 1-6. Plaintiff appealed the final decision of the

 7   Commissioner to this Court. (Dkt. # 4.)

 8                                        III.    LEGAL STANDARDS

 9             Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

10   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

11   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

12   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

13   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

14   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

15   alters the outcome of the case.” Id.

16             “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

17   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

18   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

19   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

20   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

21   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

22   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

23
     1
         Plaintiff subsequently amended his alleged onset date to October 1, 2013. AR at 104.


     ORDER - 2
 1   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

 2   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

 3                                           IV.   DISCUSSION

 4          Plaintiff challenges the ALJ’s assessment of various parts of the medical record, each of

 5   which the Court will address in turn.

 6          A.      Legal Standards

 7          Where not contradicted by another doctor, a treating or examining doctor’s opinion may

 8   be rejected only for “clear and convincing” reasons. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

 9   1996) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where contradicted, a

10   treating or examining doctor’s opinion may not be rejected without “‘specific and legitimate

11   reasons’ supported by substantial evidence in the record for so doing.” Lester, 81 F.3d at 830-31

12   (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The ALJ may reject doctors’

13   opinions “by setting out a detailed and thorough summary of the facts and conflicting clinical

14   evidence, stating his interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d

15   715, 725 (9th Cir. 1998) (citing Magallanes, 881 F.2d at 751). Rather than merely stating her

16   conclusions, the ALJ “must set forth [her] own interpretations and explain why they, rather than

17   the doctors’, are correct.” Id. (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)).

18          B.      David Widlan, Ph.D.

19          Dr. Widlan examined Plaintiff twice, in 2016 and 2018. AR at 733-42, 1300-08. In both

20   opinions, Dr. Widlan indicated that Plaintiff had several marked and severe limitations in his

21   ability to perform basic cognitive and social workplace functions. Id. The ALJ summarized Dr.

22   Widlan’s opinions and explained that she discounted Dr. Widlan’s conclusions because he did

23   not review the treatment record when rendering his opinions, and because that record




     ORDER - 3
 1   contradicted Dr. Widlan’s conclusions. Id. at 26. Specifically, the ALJ cited evidence of

 2   Plaintiff’s mental status examinations showing many normal findings, his reports of

 3   improvement with medication and therapy, and his explicit denial of certain symptoms such as

 4   hallucinations, paranoia, delusions, and suicidal/homicidal ideation, which Dr. Widlan

 5   mentioned in his opinions. Id.

 6          Plaintiff argues that the ALJ erred in discounting Dr. Widlan’s opinions based on his lack

 7   of access to the treatment record, because Dr. Widlan performed his own testing and did not state

 8   that his opinions were compromised by his unfamiliarity with the record. (Dkt. # 10 at 6-7.)

 9   Plaintiff also contends that the ALJ failed to acknowledge that parts of the treatment record do

10   support Dr. Widlan’s opinions, such as his reports of problems sleeping, his social isolation, his

11   feelings of depression and anxiety, along with the opinions of non-acceptable medical sources

12   describing significant functional limitations. (Dkt. # 10 at 7-8.)

13          Plaintiff has not shown that the ALJ erred in considering Dr. Widlan’s lack of familiarity

14   with the treatment record when weighing Dr. Widlan’s opinions. See 20 C.F.R. §§ 404.1527(c)(6),

15   416.927(c)(6) (explaining that “the extent to which a medical source is familiar with the other

16   information in your case record” is a relevant factor that will be considered in weighing a medical

17   opinion). Furthermore, the ALJ identified specific ways in which Dr. Widlan’s opinions were

18   contradicted by the treatment record. AR at 26. Plaintiff has pointed to other parts of the record

19   that arguably corroborate Dr. Widlan’s opinions or other psychological opinions (dkt. # 10 at 7-

20   10), but Plaintiff has not shown that the ALJ ignored that evidence. Indeed, the ALJ’s summary of

21   the medical record acknowledges Plaintiff’s reports of various symptoms (AR at 23), and also

22   discusses and weighs the opinions of non-acceptable medical sources cited by Plaintiff (id. at 25-

23   26). Plaintiff does not establish error in the ALJ’s decision by pointing to evidence that could




     ORDER - 4
 1   reasonably support an opposite conclusion, both because such an argument does not show that the

 2   ALJ’s interpretation is unreasonable and also because the Court must review the ALJ’s stated

 3   reasoning for the support of substantial evidence. See Morgan v. Comm’r of Social Sec. Admin.,

 4   169 F.3d 595, 599 (9th Cir. 1999) (“Where the evidence is susceptible to more than one rational

 5   interpretation, it is the ALJ’s conclusion that must be upheld.”); Jamerson v. Chater, 112 F.3d

 6   1064, 1067 (9th Cir. 1997) (“[T]he key question is not whether there is substantial evidence that

 7   could support a finding of disability, but whether there is substantial evidence to support the

 8   Commissioner’s actual finding that claimant is not disabled.”). Because Plaintiff has not shown

 9   that the ALJ’s reasons for discounting Dr. Widlan’s opinions are not legally sufficient, he has not

10   shown error in the ALJ’s assessment of those opinions.

11           To the extent that Plaintiff also folds into his discussion of Dr. Widlan’s opinions an

12   argument that the ALJ erred in discounting the opinions of non-acceptable medical sources

13   Karen Yamashita-Uraine, M.A., and Beth Donelan, P.A., Plaintiff has failed to show that the

14   ALJ’s reasons for discounting these opinions were not germane, as required in the Ninth Circuit.

15   See Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993) (“If the ALJ wishes to discount the

16   testimony of the lay witnesses, he must give reasons that are germane to each witness.”). The

17   ALJ summarized the opinions of these providers (AR at 1277-83) and found their conclusions to

18   be inconsistent with Plaintiff’s activities, namely his abilities to care for his three children as a

19   single father, manage his own care, perform household chores, shop in stores, and drive. Id. at

20   25-26. Indeed, such activities are reasonably inconsistent with the limitations described by Ms.

21   Yamashita-Uraine and Ms. Donelan, such as a complete inability to sustain an ordinary routine

22   without special supervision or ask questions or request assistance. See id. at 1277-78, 1281-82.

23   Although Plaintiff again posits that he could have completed those activities in a manner




     ORDER - 5
 1   consistent with the opinions of Ms. Yamashita-Uraine and Ms. Donelan (dkt. # 10 at 9), he has

 2   not shown that the ALJ’s interpretation was unreasonable. Thus, the Court finds that the ALJ’s

 3   reason to discount these opinions is germane. See Carmickle, 533 F.3d at 1164 (holding that

 4   inconsistency with a claimant’s activities is a germane reason to discount a lay witness’s

 5   statement).

 6          Plaintiff offers his own interpretation of the evidence to contend that the opinions of Ms.

 7   Yamashita-Uraine and Ms. Donelan should have been afforded more weight (dkt. # 10 at 7-10),

 8   but has not shown error in the ALJ’s stated reasoning. Accordingly, Plaintiff has failed to

 9   establish error in the ALJ’s assessment of those opinions.

10          C.      Azar Sadeghalvad, M.D.

11          Plaintiff’s treating physician, Dr. Sadeghalvad, completed a DSHS form opinion in May

12   2016 describing Plaintiff’s symptoms and limitations, and indicating that Plaintiff was unable to

13   perform even sedentary work. AR at 855-57. The ALJ explained that she gave limited weight to

14   this opinion because it was inconsistent with physical examinations showing normal motor and

15   sensory testing, no active synovitis, normal gait, and negative straight leg raising. Id. at 24. The

16   ALJ also found Dr. Sadeghalvad’s opinion to be inconsistent with imaging results showing at

17   most mild to moderate findings. Id. Lastly, the ALJ cited evidence of Plaintiff’s improvement

18   with conservative treatment, to the point where recent records indicated that Plaintiff had “no

19   current active symptoms of reactive arthritis.” Id.

20          Plaintiff raises several challenges to the ALJ’s assessment of Dr. Sadeghalvad’s opinion.

21   First, Plaintiff contends that the ALJ erred in failing to account for Plaintiff’s limitations due to

22   pain. (Dkt. # 10 at 11 n.3 (citing AR at 964-65).) But such limitations are based on Plaintiff’s

23   subjective reporting (AR at 964-65), which the ALJ discounted (id. at 22-23) and Plaintiff has




     ORDER - 6
 1   not challenged that finding. Plaintiff does not show error in the ALJ’s decision by pointing to

 2   discounted reports, without showing that the ALJ erred in discounting those reports.

 3           Next, Plaintiff argues that the ALJ erred in failing to address his pain syndrome

 4   diagnosis. (Dkt. # 10 at 11.) But Dr. Sadeghalvad did not list pain syndrome in the opinion at

 5   question: he did list chronic pain but did not identify any activities that were impacted by

 6   Plaintiff’s chronic pain. AR at 856. Some of the treatment notes describe Plaintiff’s pain as well

 7   controlled by medication and suggest that the medication allowed Plaintiff to complete his daily

 8   activities. See, e.g., id. at 847, 854, 880, 1188. To the extent that Plaintiff points to various

 9   objective findings related to pain syndrome, lumbar disc disease, arthritis, and Reiter’s syndrome

10   (dkt. # 10 at 12-13), none of those findings shows that Plaintiff was more functionally limited

11   than found by the ALJ, and thus does not establish error in the ALJ’s decision.

12           D.      State Agency Opinions

13           Plaintiff argues that the ALJ erred in failing to address the 2016 State agency opinions

14   evaluating Plaintiff’s mental impairments. (Dkt. # 10 at 13 (citing AR at 189-91, 244-46).)

15   Plaintiff also argues that the ALJ erred in crediting the State agency opinions regarding

16   Plaintiff’s physical impairments because the State agency consultants did not have access to the

17   entire medical record when rendering their opinions.

18           Plaintiff has not shown that the ALJ ignored the 2016 State agency psychological

19   opinions. On the contrary, the ALJ summarized the conclusions found in those opinions, and

20   cited evidence from the record as a whole that was consistent with those conclusions. AR at 25.

21   In light of that explicit discussion, the Court does not find that the ALJ ignored the State agency

22   psychological opinions.

23




     ORDER - 7
 1          The Court also finds Plaintiff’s argument regarding the State agency physical opinions to

 2   be unpersuasive, because the ALJ explicitly considered the opinions in the context of the entire

 3   record, which addresses Plaintiff’s concern regarding the timing of the opinions vis-à-vis the

 4   entire record. AR at 23-24. Specifically, Plaintiff argues that the ALJ erred in crediting opinions

 5   that were written before many relevant records were generated (dkt. # 10 at 14), but the ALJ

 6   considered the record as a whole and cited evidence from the entire period as support for the

 7   State agency’s conclusions. See AR at 23-24. Accordingly, Plaintiff has not established error in

 8   the ALJ’s assessment of the State agency opinions. See Andrews v. Shalala, 53 F.3d 1035, 1041

 9   (9th Cir. 1995) (holding that “the report of a nonexamining, nontreating physician need not be

10   discounted when it ‘is not contradicted by all other evidence in the record’” (quoting

11   Magallanes, 881 F.2d at 752 (emphasis in original))).

12                                        V.      CONCLUSION

13          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

14   case is DISMISSED with prejudice.

15          Dated this 7th day of April, 2020.


                                                           A
16

17                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
18

19

20

21

22

23




     ORDER - 8
